McCay, Judge.
This Court has uniformly held that a debt due to a nonresident is not taxable by our laws, and that, in a suit on such a debt, no tax affidavit is required. But the mere fact that a plaintiff is now a non-resident does not make out that the debt sued on has not, since it was contracted, been taxable. Prima facie, the debt was made at the residence of the defendant. Or it may be that the plaintiff has been a resident. To' allow the construction of the Act contended for by the plaintiff iii error would be to permit any plaintiff to evade the law by moving out of the State or by transferring his claim to a non.-resident. To excuse filing the affidavit it should appear affirmatively, by proper evidence, that the debt is not taxable. That does not appear in this record, and we therefore affirm the judgment.
Montgomery, Judge, concurred but furnished no opinion.